Citation Nr: 0521721	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-32 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability of the 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the benefit sought on appeal.

It is noted that by a rating decision dated in April 1989 the 
RO found that the veteran had not presented new and material 
evidence sufficient to reopen his claim for service 
connection for a disability of the back.  The veteran 
presented a medical opinion from a chiropractor dated in 
April 2003 and the veteran was scheduled for a VA examination 
in May 2003.  In a statement of the case dated in August 
2003, the RO adjudicated the case on the merits.

Although the RO determined after the September 2002 rating 
decision that new and material evidence had been submitted to 
warrant reopening the veteran's claim for service connection 
for a disability of the back, the Board must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (2001).


FINDINGS OF FACT

1.  By rating decision in April 1989, the RO denied service 
connection for a disability of the spine; the veteran did not 
initiate an appeal from the 1989 rating decision.

2.  Evidence received since the 1989 rating decision is so 
significant that it must be considered to fairly decide the 
veteran's claim of entitlement to service connection for a 
disability of the spine.

3.  A back disability is not shown by competent medical 
evidence to have a nexus or relationship to service.


CONCLUSIONS OF LAW

1.  The April 1989 decision that denied entitlement to 
service connection for a disability of the spine is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the 1989 rating decision is new 
and material and the veteran's claim of entitlement to 
service connection for a disability of the spine has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).

3.  A back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By letters dated July 2002 and July 2003, the RO notified the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertained to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letter indicated that the RO had received the 
veteran's claim.  The letter informed the appellant of what 
the evidence must show to establish entitlement to the 
benefit he wanted to include how to reopen his claim.  

On the July 2002 letter, the appellant was informed that he 
had one year to submit information and on the July 2003 
letter he was informed that he had 30 days to submit 
information.  The appellant was told of what 
information/evidence that had already been received.  He was 
informed if there were more records to complete the enclosed 
VA Form 21-4142s, and VA would assist in obtaining the 
records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the July 2002 letter was sent, a rating decision was 
issued in September 2002.  The veteran submitted a private 
medical opinion from his chiropractor dated in April 2003 and 
the veteran underwent a VA examination in May 2003.  The 
second letter was sent in July 2003 followed by a statement 
of the case was issued in August 2003.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

II.  New and material evidence

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It applies to the veteran's 
claim as he filed his claim to reopen in May 2002.

Under 38 C.F.R. § 3.156 (a) (2004), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By a decision dated in September 2002, the RO determined that 
the veteran had not submitted new and material evidence in 
order to reopen his claim for entitlement to service 
connection for a disability of the spine.  Under applicable 
law and VA regulations, that decision is final, and the 
veteran's claims may not be reopened and reviewed unless new 
and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.104 (a), 
3.156 (2004).

Service connection for a disability of the spine was 
considered in a VA rating decision dated in April 1989.  The 
veteran was denied service connection.  The veteran was 
notified of the decision and of his appellate rights, but he 
did not appeal.  The last final denial of the claim was an 
April 2003 RO decision, which found that new and material 
evidence had not been submitted to reopen the claims.

The evidence of record at the time of the April 1989 RO 
decision consisted of the following:

Service medical records show on a Report of Medical History 
dated in 1952 the veteran reported "Korea from a strain 
lifting rupture."  The physician's summary indicated that 
the history was noted, with no significant abnormalities 
noted.  No other indication of a back disorder is noted in 
the veteran's service medical records.  The separation 
examination noted normal clinical evaluation of the spine, 
other musculoskeletal.

Lay statements from J.L.A. and H.S., received in April 1953 
indicated that on or about January 1952, the veteran slipped 
and strained himself while constructing a road in the battery 
area of Battery B, 145th field Artillery Battalion during an 
ice storm and snow storm.

A lay statement from R.L., received in April 1953 indicated 
that on or about January 1952, the veteran slipped and hurt 
himself while constructing a road in the battery area of 
Battery B, 145th field Artillery Battalion and that he often 
complained about it.

Evidence received after the February 1995 rating decision 
includes:

Copies of the veteran's military personnel records, which 
show that he was a gunner in an artillery battery while 
stationed in Korea.

VA treatment records dated December 2001 to July 2002 showed 
a radiographic report dated in May 2002 indicated that the 
veteran complained of back pain radiating down his left leg.  
The findings revealed five lumbar vertebral segments with 
vascular calcifications of the lumbosacral spine.  There was 
narrowing of the L5-S1 disc space with no obvious fracture.  

The VA treatment records dated in May 2002 also mention a 
letter from an orthopedic surgeon which noted that the 
veteran sustained an injury in 1980 and an x-ray at that time 
showed abnormal bony changes at level of sacrum and some mild 
disc space narrowing at L-5, S-1.

A September 2002 treatment report from W.G.H., D.C., in which 
the veteran complained of low back pain radiating down the 
leg, tingling, and numbness with onset over years.

A VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA). 
Received in October 2002 from Dr. F indicated that the 
veteran had degenerative disc L5-S1 and it was possible that 
the current back disability was related to his war injury.

A slip of notebook paper received in October 2002 with the 
following annotations:

1.  Current diagnosis

2.  Doctor's opinion on etiology - "As likely as not that 
current back disability is related to injury in service."

3.  Copies of treatment records for last 5 years.

The above three annotations are in blue ink while at the 
bottom is a statement in black ink, in different writing 
stating "I agree with the above statement." And signed by 
W.G.H., D.C.

A statement from W.G.H., D.C., dated in April 2003, which 
stated that it was his opinion that the veteran's current 
back condition could have been caused by the type of injury 
he might have sustained during combat in Korea.

The medical statement from W.G.H., D.C., dated in April 2003 
indicating that the veteran's current back condition could 
have been caused by the type of injury he might have 
sustained during combat in Korea shows a possible nexus to 
service, it is pertinent to a major element required to 
establish service connection.  To fairly assess the evidence, 
the claim must be re-opened and reviewed on the basis of the 
entire record.  Accordingly, the claim is re-opened.

In an April 2004 statement, the veteran indicated that he had 
treatment for his back in the mid 1950s through 1981 but the 
physician's were deceased and the medical records destroyed.

III.  Service connection for a disability of the back

As the claim has been re-opened, the next question that must 
be considered is whether the grant of service connection is 
warranted.  Although the RO initially declined to re-open the 
claim, the SOC of August 2003 included an explanation of the 
basis for denial of the underlying claim for service 
connection.  For this reason, the veteran has had adequate 
notice and opportunity to be heard as to the underlying 
claim, and a decision on the merits of the claim at this 
procedural stage will not result in prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

After the RO found in a rating decision dated in September 
2002 that new and material had not been submitted to reopen 
the veteran's claim for entitlement to service connection for 
a disability of the back, the veteran submitted a statement 
from his chiropractor dated April 2003.  The RO then 
scheduled the veteran for a VA spine examination in May 2003 
and in a statement of the case dated in August 2003 denied 
the veteran's claim for service connection for a disability 
of the back.

At his May 2003 VA examination, the veteran reported that in 
1951 or 1952, he sustained a back injury when he fell and 
hurt his back while he was moving an ammunition log.  He went 
to see the medical technician and received aspirin, 
phenacetin, and caffeine.  He indicated that he then 
continued his duty for a while and then was placed on light 
duty for a couple of days and then returned to regular duty.  
The veteran claimed that since then, he has had a backache 
most of the time.

The veteran reported that after 1952, he went into farming 
and mechanics.  He was still a farmer.  He claimed that since 
1952 he had received chiropractic treatment off and on.  He 
indicated that he had never had surgery and never had a 
brace.  He had never had any injections in the back and was 
taking Ibuprofen.  

The veteran indicated that approximately 15 years ago he 
started to complain of left radiculopathy mainly after 
stooping, standing for long periods, or after walking for a 
long time, but this radiculopathy did not occur all of the 
time.  Sitting in one position increased the pain and lying 
down improved the pain.  

The examination showed the veteran to walk with a mild limp 
to the left.  He did have quite a bit of weakness of the left 
lower extremity, which the examiner could not explain.  The 
veteran seemed to have decreased sensation over the lateral 
aspect of the calf, in the left lower aspect of the foot, and 
to a lesser degree over the medial aspect of the calf.  He 
had normal reflexes for the knee and the ankle.  The examiner 
noted that the muscle testing was pretty equivocal because he 
had weakness of the muscle groups of the left lower 
extremity.  Palpation of the veteran's back was unremarkable.  
He had very limited range of motion of the back and was not 
able to bend forward or backward for the examiner; he claimed 
that he had too much pain.  

The examiner ordered an MRI, which was done in June 2003, 
which showed a normal curvature and alignment of the lumbar 
spine, a very mild dessication at the level of the disc of 
L3-L4 and L4-L5 consistent with mild degenerative disc 
disease.  There was mild lumbar spondylosis and facet 
arthropathy.  There was no focal herniated nucleus pulposus, 
no central spinal or neuroforaminal stenosis.  

The examiner noted that this was a 75-year-old male who 
alleged an injury to his back in 1951 or 1952 and was 
returned to full service.  After that he was a farmer for 
many, many years until present with minimal arthritic changes 
on x-ray and minimal arthritic changes as well on the MRI.  
The examiner noted no spinal stenosis neither central or 
foraminal with a discrepancy with his clinical findings 
compared to the MRI as well.  The examiner did not feel that 
the trivial injury sustained in 1951 or 1952 could be related 
to his complaint today considering the finding of MRI, of x-
ray, and the clinical finding as well in relation to his age.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
a disability of the back.  Service medical records do not 
show treatment for a back disorder; however, in his 1952 
Report of Medical history, the veteran reported that he had 
had an operation as a result of a "rupture" incurred while 
straining himself lifting.  The examiner noted the history 
and concluded that the were no significant abnormalities.  
With regard to the musculoskeletal system, the examiner 
reported that the findings were normal on the veteran's 
examination for separation from service in December 1952.

The items of evidence that are in favor of the veteran's 
claim are the opinions offered by Dr. F in October 2002 and 
his chiropractor, W.G.H., D.C. in an April 2003.  The opinion 
by Dr. F indicated that the veteran had degenerative disc L5-
S1 and it was possible that the current back disability was 
related to his war injury.

The statement from W.G.H., D.C., indicated that that the 
veteran's current back condition could have been caused by 
the type of injury he may have sustained during combat in 
Korea.

It is concluded that these opinions are too speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus).  See 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative).  As such, the October 2002 and April 2003 private 
examiner's opinions are of limited probative value.

There is no evidence that the examiners reviewed the 
veteran's claims folder prior to rendering these opinions, 
and the rationale for these opinions were not provided.  The 
examiners did not provide further medical evidence of 
treatment or how long they had treated the veteran.  The 
examiners did not indicate what type of back injury the 
veteran had in service.  W.G.H., D.C. did not give a current 
diagnosis.  Although the veteran has stated that he had 
treatment for his back in the mid 1950s through 1981 in which 
the physician's were now deceased and records destroyed, the 
examiner's who rendered opinions did not give a rationale as 
to why the veteran had no records of treatment for his back 
from 1981 to 2002. 

In summary, it is found that the October 2002 and April 2003, 
private physician's opinions are not supported by any 
explanation or other evidence of record, including clinical 
records.

By contrast, after reviewing the veteran's complete claims 
folder and outpatient treatment records, the VA examiner 
concluded in May 2003 that the veteran was a farmer for many 
years after service and presented with minimal arthritic 
changes on x-ray and minimal arthritic changes as well on 
MRI.  The examiner did not believe that the trivial injury 
sustained in 1951 or 1952 could be related to his complaint 
today considering the finding of MRI, of x-ray, and the 
clinical finding as well in relation to his age.  

Accordingly, it is found that the May 2003 VA opinion is 
entitled to greater weight than the October 2002 and April 
2003 opinions.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).

For these reasons, it is found that the preponderance of the 
evidence is against the claim for secondary service 
connection for the right shoulder condition.


ORDER

Entitlement to service connection for a disability of the 
back is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


